EXHIBIT 10.2

Waste Management, Inc.

409A Deferral Savings Plan

As Amended and Restated Effective January 1, 2014



--------------------------------------------------------------------------------

     TABLE OF CONTENTS                  Page  

ARTICLE 1 INTRODUCTION

     1    

1.1

   Purpose and History of Plan      1    

1.2

   Status of Plan      1  

ARTICLE 2 DEFINITIONS

     1    

2.1

   “Account”      1    

2.2

   “Approved Leave of Absence”      1    

2.3

   “Base Salary”      1    

2.4

   “Beneficiary”      1    

2.5

   “Board”      1    

2.6

   “Bonus”      1    

2.7

   “Bonus Deferral”      2    

2.8

   “Change in Control”      2    

2.9

   “Code”      2    

2.10

   “Company”      3    

2.11

   “Compensation Committee”      3    

2.12

   “Deferral Form”      3    

2.13

   “Deferrals”      3    

2.14

   “Director”      3    

2.15

   “Directors Fees”      3    

2.16

   “Disability”      3    

2.17

   “Eligible Base Salary”      3    

2.18

   “Eligible Bonus”      3    

2.19

   “Eligible Employee”      3    

2.20

   “Employee”      3    

2.21

   “Employer”      3    

2.22

   “ERISA”      3    

2.23

   “Fair Market Value”      3    

2.24

   “Fee Deferral”      4    

2.25

   “Limit”      4    

2.26

   “Matched Deferral”      4    

2.27

   “Matching Allocation”      4    

2.28

   “Participant”      4    

2.29

   “Payment Commencement Date”      4    

2.30

   “Payment Form”      4    

2.31

   “Performance Share Unit Grant”      4    

2.32

   “Plan”      4    

2.33

   “Plan Administrator”      4    

2.34

   “Plan Year”      4    

2.35

   “Prior Plan”      4    

2.36

   “PSU Deferral”      4    

2.37

   “Qualified Plan”      4    

2.38

   “Restricted Stock Unit Grant”      5    

2.39

   “RSU Deferral”      5  

 

i



--------------------------------------------------------------------------------

 

2.40

   “Salary Deferral”      5    

2.41

   “Salary Grade”      5    

2.42

   “Separation from Service”      5    

2.43

   “Specified Employee”      5    

2.44

   “Stock Incentive Plan”      5    

2.45

   “Total Adjusted Compensation”      5    

2.46

   “Total Compensation”      5  

ARTICLE 3 ELIGIBILITY AND PARTICIPATION

     5    

3.1

   Employee Eligibility      5    

3.2

   Director Eligibility      6    

3.3

   Suspension of Participation      6  

ARTICLE 4 COMPENSATION SUBJECT TO DEFERRAL

     7    

4.1

   Salary Deferrals      7    

4.2

   Bonus Deferrals      7    

4.3

   Matching Allocations      7    

4.4

   Fee Deferrals      7    

4.5

   RSU Deferrals      7    

4.6

   PSU Deferrals      7  

ARTICLE 5 DEFERRAL ELECTION TIMING RULES

     7    

5.1

   Salary Deferrals      7    

5.2

   Bonus Deferrals      8    

5.3

   Fee Deferrals      8    

5.4

   RSU Deferrals      8    

5.5

   PSU Deferrals      8    

5.6

   Deferral Forms; Irrevocability      8    

5.7

   Rolling Election      8  

ARTICLE 6 ACCOUNTS

     9    

6.1

   Accounts      9    

6.2

   Crediting of Accounts      9    

6.3

   Investments for Salary Deferrals, Bonus Deferrals, and Matching Allocations
     9    

6.4

   Investments for Fee Deferrals, RSU Deferrals, and PSU Deferrals      9    

6.5

   Expenses      10    

6.6

   Statements      10  

ARTICLE 7 VESTING

     10  

ARTICLE 8 DISTRIBUTION OF ACCOUNTS

     10    

8.1

   Election as to Time and Form of Payment      10    

8.2

   Distributions      11    

8.3

   Permitted Acceleration of Payment      11    

8.4

   Death      12    

8.5

   Unforeseeable Emergency      12    

8.6

   Taxes      12  

ARTICLE 9 PLAN ADMINISTRATION

     12    

9.1

   Plan Administration and Interpretation      12    

9.2

   Powers, Duties, Procedures      13    

9.3

   Information      13    

9.4

   Indemnification of Plan Administrator      13  

 

ii



--------------------------------------------------------------------------------

ARTICLE 10 AMENDMENT AND TERMINATION

     13    

10.1

   Authority to Amend and Terminate      13    

10.2

   Existing Rights      13  

ARTICLE 11 CLAIMS

     13    

11.1

   Rights      13    

11.2

   Procedure      13    

11.3

   Appeal      13    

11.4

   Limitations      14  

ARTICLE 12 MISCELLANEOUS

     14    

12.1

   No Funding      14    

12.2

   General Creditor Status      14    

12.3

   Non-assignability      14    

12.4

   Limitation of Participant’s Rights      14    

12.5

   Participants Bound      14    

12.6

   Satisfaction of Claims; Unclaimed Benefits      14    

12.7

   Governing Law and Severability      15    

12.8

   No Contract of Employment      15    

12.9

   Headings      15    

12.10

   Number and Gender      15  

 

iii



--------------------------------------------------------------------------------

Waste Management, Inc.

409A Deferral Savings Plan

As Amended and Restated Effective January 1, 2014

ARTICLE 1

INTRODUCTION

1.1 Purpose and History of Plan. Waste Management, Inc. (the “Company”)
established the Waste Management, Inc. 409A Deferral Savings Plan (the “Plan”)
to provide certain eligible employees a means to defer a portion of their base
salary and/or their bonus that is earned and vested on or after January 1, 2005
in compliance with Section 409A of the Internal Revenue Code so as to save for
retirement. The Plan was primarily designed to give these eligible employees an
additional avenue to defer amounts that are in addition to and otherwise limited
from deferral under the Waste Management Retirement Savings Plan due to certain
limitations established under the Internal Revenue Code for such plan. The Plan
was originally effective as of January 1, 2005 and was amended and restated
effective as of January 1, 2008, to add the rules regarding the deferral of
payment of Restricted Stock Unit Grants and Performance Share Unit Grants under
the Waste Management, Inc. 2004 Stock Incentive Plan, to add eligibility for and
the rules regarding the deferral of directors’ fees, and to comply with the
final regulations issued under Section 409A of the Internal Revenue Code for all
deferrals of compensation. The Plan is hereby amended and restated effective
January 1, 2014.

1.2 Status of Plan. The Plan is intended to be an unfunded plan maintained by
the Company “primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, and the Plan shall be
interpreted and administered consistent with this intent.

ARTICLE 2

DEFINITIONS

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

2.1 “Account” means an account established for the benefit of a Participant
under Section 6.1, which may include one or more sub-accounts.

2.2 “Approved Leave of Absence” means a military, sick or other bona fide leave
of absence approved by the Company under its policies which does not exceed six
months, or if longer, so long as the Participant retains a right to reemployment
with the Company under an applicable statute or by contract. Notwithstanding the
foregoing, if the leave is due to a Disability, 29 months is substituted for six
months in the preceding sentence.

2.3 “Base Salary” means the annual base salary rate payable by an Employer to an
Eligible Employee for services performed during any Plan Year that would be
includible in the Eligible Employee’s gross income for such year determined
before deductions made with respect to the Plan, the Qualified Plan, or any
other plan maintained by an Employer permitting pre-tax contributions, such as
an Employer-sponsored plan established under Code Section 125. Base Salary does
not include income from stock option exercises, Bonuses and Bonus Deferrals
under the Plan, or any other type of incentive award.

2.4 “Beneficiary” means the beneficiary or beneficiaries designated by a
Participant or otherwise under Section 8.4 to receive an amount, if any, payable
from such Participant’s Account upon the death of the Participant.

2.5 “Board” means the board of directors of the Company.

2.6 “Bonus” means the annual bonus payable under the Company’s annual incentive
plan.

 

1



--------------------------------------------------------------------------------

2.7 “Bonus Deferral” means the portion of an Eligible Bonus that is deferred by
a Participant under Section 4.2 with respect to a Plan Year.

2.8 “Change in Control” means the first to occur of any of the following:

(i) any Person, or Persons acting as a group (within the meaning of Code
Section 409A), acquires, directly or indirectly, including by purchase, merger,
consolidation or otherwise, ownership of securities of the Company that,
together with securities held by such Person or Persons, represents fifty
percent (50%) or more of the total voting power or total fair market value of
the Company’s then outstanding securities;

(ii) any Person, or Persons acting as a group (within the meaning of Code
Section 409A), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such Person or Persons), directly or
indirectly, including by purchase, merger, consolidation or otherwise, ownership
of securities of the Company that represents thirty percent (30%) or more of the
total voting power of the Company’s then outstanding voting securities;

(iii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, at the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the directors before the date of
such appointment or election or whose appointment, election or nomination for
election was previously so approved or recommended; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company and such liquidation is actually commenced or there is consummated
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s assets (or any transaction having a similar effect), other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale. For purposes hereof, a “sale or other
disposition by the Company of all or substantially all of the Company’s assets”
will not be deemed to have occurred if the sale involves assets having a total
gross fair market value of less than forty percent (40%) of the total gross fair
market value of all assets of the Company immediately prior to such sale.

For purposes of this definition, the following terms shall have the following
meanings:

(A) “Exchange Act” means the Securities and Exchange Act of 1934, as amended
from time to time; and

(B) “Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (1) the Company, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (3) an employee
benefit plan of the Company, (4) an underwriter temporarily holding securities
pursuant to an offering of such securities or (5) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of shares of Common Stock.

2.9 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and rulings issued thereunder. Reference to any
section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.

 

2



--------------------------------------------------------------------------------

2.10 “Company” means Waste Management, Inc., a Delaware corporation, or any
successor corporation thereto.

2.11 “Compensation Committee” means the Management Development and Compensation
Committee of the Board.

2.12 “Deferral Form” means the document, documents or electronic media
prescribed by the Plan Administrator pursuant to which a Participant may make
elections to defer a portion of the Participant’s Eligible Base Salary, all or a
portion of the Participant’s Eligible Bonus, all or a portion of the
Participant’s Directors Fees, all or a portion of the Participant’s Restricted
Stock Unit Grant, or all or a portion of the Participant’s Performance Share
Unit Grant.

2.13 “Deferrals” means Salary Deferrals, Bonus Deferrals and Matching
Allocations.

2.14 “Director” means a member of the Board who is not also an employee of the
Company or any of its affiliated entities.

2.15 “Directors Fees” means all of the cash compensation payable to a Director
for service on the Board, including the cash portion of any annual retainer,
meeting and other fees, but excluding any expense reimbursements.

2.16 “Disability” means any medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his position
or any substantially similar position, where such impairment can be expected to
result in death or can be expected to last for a continuous period of not less
than six months.

2.17 “Eligible Base Salary” means that portion of the Base Salary payable
following the attainment of the Limit during the Plan Year.

2.18 “Eligible Bonus” means any portion of the Bonus payable during the Plan
Year under the Company’s annual incentive plan that, when added to all other
compensation paid to the Eligible Employee, exceeds the Limit for the Plan Year.

2.19 “Eligible Employee” means an Employee who satisfies the eligibility
requirements set forth in Article 3.

2.20 “Employee” means an employee of an Employer who is an eligible employee
within the meaning of the Qualified Plan and who is classified in Salary Grade
62 or above.

2.21 “Employer” means the Company or an affiliated corporation of the Company
that is an adopting employer under the Qualified Plan.

2.22 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations and rulings issued thereunder.
Reference to any section or subsection of ERISA includes reference to any
comparable or succeeding provisions of any legislation that amends, supplements
or replaces such section or subsection.

2.23 “Fair Market Value” of a share of Company common stock or of a stock unit
means, as of a particular date, (a) if shares of common stock are listed on a
national securities exchange, the average of the highest and lowest sales price
per share of such common stock on the consolidated transaction reporting system
for the principal national securities exchange on which shares of common stock
are listed on that date, or, if there shall have been no such sale so reported
on that date, on the last preceding date on which such a sale was so reported,
(b) if shares of common stock are not so listed but are quoted by The Nasdaq
Stock Market, Inc., the average of the highest and lowest sales price per share
of common stock reported on the consolidated transaction reporting system for
The Nasdaq Stock Market, Inc., or, if there shall have been no such sale so
reported on that date, on the last

 

3



--------------------------------------------------------------------------------

preceding date on which such a sale was so reported, or, at the discretion of
the Compensation Committee, the price prevailing as quoted by The Nasdaq Stock
Market, Inc. at the time of exercise, (c) if the common stock is not so listed
or quoted, the average of the closing bid and asked price on that date, or, if
there are no quotations available for such date, on the last preceding date on
which such quotations are available, as reported by The Nasdaq Stock Market,
Inc., or, if not reported by The Nasdaq Stock Market, Inc., by the National
Quotation Bureau Incorporated or (d) if shares of common stock are not publicly
traded, the most recent value determined by an independent appraiser appointed
by the Company for such purpose.

2.24 “Fee Deferral” means the portion of Directors Fees which is deferred by a
Participant under Section 4.4 with respect to a Plan Year.

2.25 “Limit” means the compensation limit under Code Section 401(a)(17) under
the Qualified Plan.

2.26 “Matched Deferral” means a Participant’s Salary Deferrals and Bonus
Deferrals for a Plan Year under the Plan.

2.27 “Matching Allocation” means an allocation by the Employer for the benefit
of a Participant who is an Eligible Employee, as described in Section 4.3.

2.28 “Participant” means a current or former Eligible Employee or Director who
participates in the Plan in accordance with Article 3 or maintains an Account
balance hereunder.

2.29 “Payment Commencement Date” shall have the meaning set forth in Section 8.2
hereof.

2.30 “Payment Form” means the document, documents, or electronic media
prescribed by the Plan Administrator pursuant to which a Participant shall elect
the time of distribution of his Account balance, and, with respect to the
Participant’s initial year of participation except as otherwise set forth in
Section 8.1(b)(ii), the form of payment of his Account balance, as provided
under Article 8.

2.31 “Performance Share Unit Grant” or “PSU Grant” means an award of a unit of
phantom stock of the Company to a Participant under the terms of the Stock
Incentive Plan which shall vest based on performance criteria established in the
award agreement, and which is eligible for deferral in accordance with the award
agreement.

2.32 “Plan” means the Waste Management, Inc. 409A Deferral Savings Plan as
provided herein and as amended and restated effective January 1, 2014.

2.33 “Plan Administrator” means the individual, individuals or committee
designated by the Company as responsible for the administration of the Plan.
With respect to Eligible Employees, unless the Company determines otherwise, the
Administrative Committee of the Waste Management Employee Benefit Plans (the
“Administrative Committee”) shall be the Plan Administrator. With respect to
Directors, the Plan Administrator shall be the Nominating & Governance Committee
of the Board.

2.34 “Plan Year” means the calendar year.

2.35 “Prior Plan” means the Waste Management, Inc. 409A Deferral Savings Plan,
as in effect immediately prior to January 1, 2014.

2.36 “PSU Deferral” means the deferral of the receipt of payment of a
Performance Share Unit Grant by a Participant under Section 4.6 in a given Plan
Year.

2.37 “Qualified Plan” means the Waste Management Retirement Savings Plan, as
amended from time to time.

 

4



--------------------------------------------------------------------------------

2.38 “Restricted Stock Unit Grant” or “RSU Grant” means an award of a unit of
phantom stock of the Company to a Participant under the terms of the Stock
Incentive Plan which shall vest based on service, and which is eligible for
deferral in accordance with the award agreement.

2.39 “RSU Deferral” means the deferral of the receipt of payment of a Restricted
Stock Unit Grant by a Participant under Section 4.5 in a given Plan Year.

2.40 “Salary Deferral” means the portion of Eligible Base Salary which is
deferred by a Participant under Section 4.1 with respect to a Plan Year.

2.41 “Salary Grade” means the administrative schedule employed by Company human
resources as providing a fixed framework of salary ranges.

2.42 “Separation from Service” means a “separation from service” within the
meaning of Code Section 409A(a)(2)(A)(i) and Treas. Reg. § 1.409A 1(h) (or any
successor regulations or guidance thereto), including separation due to death.

2.43 “Specified Employee” means all current or former Eligible Employees who
maintain an Account balance hereunder as provided in Treas. Reg.
§ 1.409A-1(i)(5).

2.44 “Stock Incentive Plan” means the Waste Management, Inc. 2004 Stock
Incentive Plan, Waste Management, Inc. 2009 Stock Incentive Plan and any
subsequent equity-based incentive plan adopted by the Company.

2.45 “Total Adjusted Compensation” means for a Plan Year, the excess, if any, of
(i) the Eligible Employee’s Total Compensation, over (ii) the Limit.

2.46 “Total Compensation” means for a Plan Year the sum of an Eligible
Employee’s Base Salary and Bonus.

ARTICLE 3

ELIGIBILITY AND PARTICIPATION

3.1 Employee Eligibility.

(a) For purposes of Salary Deferrals and Bonus Deferrals, an individual shall be
eligible to participate in the Plan for a Plan Year if he is an Employee prior
to the beginning of the Plan Year for which the Salary Deferral or Bonus
Deferral will be applicable. An Employee hired during the Plan Year may become
eligible to participate as provided in Section 3.1(d) hereof.

(b) For purposes of RSU Deferrals, an individual shall be eligible to
participate in the Plan for a Plan Year if he is an Employee and he has been
designated to receive a Restricted Stock Unit Grant prior to the beginning of
the Plan Year in which the RSU Grant will occur.

(c) For purposes of PSU Deferrals, an Employee shall be eligible to participate
in the Plan for a Plan Year if he has a Performance Share Unit Grant the
performance period for which will conclude at least twelve months after the
start of the Plan Year.

(d) Prior to each Plan Year, the Plan Administrator shall identity and notify
those Employees who are eligible to participate in the Plan pursuant to
Section 3.1(a) or 3.1(b) for such Plan Year. An individual who is hired during a
Plan Year is not eligible to participate in the Plan for the remainder of the
Plan Year in which he is first hired, unless (i) he is classified in Salary
Grade 62 or above on his date of hire, (ii) he is not otherwise eligible for, or
a participant in, a “plan” which is aggregated with the Plan for purposes of
Code Section 409A and otherwise satisfies the requirements of Treas. Reg.§
1.409A-2(a)(7), and (iii) the Compensation Committee, in its sole discretion,
determines he is eligible. The Plan

 

5



--------------------------------------------------------------------------------

Administrator shall also notify those Employees and Directors who receive a PSU
Grant of their eligibility to participate in the Plan. Except with respect to
the Compensation Committee’s determination of eligibility for newly hired
Employees pursuant to this Section 3.1(d), the Plan Administrator shall have the
sole discretion to determine eligibility pursuant to the Plan.

(e) An Eligible Employee who properly completes a Deferral Form in accordance
with Article 5 shall become a Participant in the Plan on the first date as of
which a Salary Deferral, Bonus Deferral, RSU Deferral, or PSU Deferral is
credited to his Account. A Participant in the Plan shall continue to be a
Participant so long as any amount remains credited to his Account.

3.2 Director Eligibility.

(a) For purposes of Fee Deferrals, an individual shall be eligible to
participate in the Plan for a Plan Year if he is a Director prior to the start
of the Plan Year, or if he becomes a Director after the start of a Plan Year he
shall be eligible to participate in the Plan for the remainder of the Plan Year
for Directors Fees earned after his election date in accordance with
Section 5.3.

(b) For purposes of RSU Deferrals, a Director shall be eligible to participate
in the Plan for a Plan Year if prior to the beginning of the Plan Year for which
the RSU Deferral will be applicable, he has been designated to receive a
Restricted Stock Unit Grant for the Plan Year following the Plan Year in which
he is designated to receive an RSU Grant.

(c) For purposes of PSU Deferrals, a Director shall be eligible to participate
in the Plan for a Plan Year if he has a Performance Share Unit Grant the
performance period for which will conclude at least twelve months after the
start of the Plan Year.

(d) Prior to each Plan Year, the Plan Administrator shall identity and notify
Directors who are eligible to participate in the Plan pursuant to Section 3.2(a)
or 3.2(b) for such Plan Year. A Director who is hired during a Plan Year is not
eligible to participate in the Plan for the remainder of the Plan Year in which
he is first hired unless he is not otherwise eligible for, or a participant in,
a “plan” which is aggregated with the Plan for purposes of Code Section 409A and
otherwise satisfies the requirements of Treasury Regulation § 1.409A-2(a)(7).
The Plan Administrator shall also notify those Directors who receive a PSU Grant
of their eligibility to participate in the Plan. The Plan Administrator shall
have the sole discretion to determine eligibility pursuant to the Plan.

(e) A Director who properly completes a Deferral Form in accordance with Article
5 shall become a Participant in the Plan on the first date as of which a Fee
Deferral, RSU Deferral, or PSU Deferral is credited to his Account. A
Participant in the Plan shall continue to be a Participant so long as any amount
remains credited to his Account.

3.3 Suspension of Participation. If a Participant who is currently making Salary
Deferrals, RSU Deferrals or PSU Deferrals, who is receiving Matching Allocations
or who has a pending Bonus Deferral no longer satisfies the eligibility
requirements of Section 3.1 during a Plan Year due to a change in Salary Grade,
or if a Participant currently making Fee Deferrals no longer satisfies the
definition of Director during a Plan Year, the Participant’s Deferrals shall
continue in effect in accordance with the corresponding election. The
Participant shall not be allowed to make Salary Deferrals, Fee Deferrals, Bonus
Deferrals or receive Matching Allocations for any subsequent Plan Year until the
Participant again satisfies such eligibility requirements. The Plan
Administrator shall notify the Participant when he or she is again eligible and
the Participant shall be permitted to resume active participation in the Plan as
of the Plan Year next following such notification.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

COMPENSATION SUBJECT TO DEFERRAL

4.1 Salary Deferrals. With respect to any Plan Year, an Eligible Employee may
irrevocably elect to defer, on a pre-tax basis, up to 25% (in whole percentages)
of his Eligible Base Salary. Such an election is a separate and independent
election from an election to defer compensation under the Qualified Plan.

4.2 Bonus Deferrals. With respect to any Plan Year, an Eligible Employee may
irrevocably elect to defer receipt of all or a portion of his Eligible Bonus (in
whole percentages). Notwithstanding the foregoing, if the amount of the Bonus in
excess of the Bonus Deferral is not sufficient to satisfy the tax due for FICA
with respect to such Bonus, the amount of the Eligible Bonus that may be
deferred shall be reduced to the extent necessary to satisfy the tax due for
FICA with respect to such Bonus.

4.3 Matching Allocations.

(a) An Eligible Employee shall receive a Matching Allocation equal to (i) 100%
of the Participant’s Matched Deferrals up to 3% of the Participant’s Total
Adjusted Compensation, plus (ii) 50% of the Participant’s Matched Deferrals in
excess of 3% of the Participant’s Total Adjusted Compensation, up to 6% of the
Participant’s Total Adjusted Compensation.

(b) The Employer shall credit the Matching Allocation to the Account of each
Participant who is an Eligible Employee and is entitled to such a contribution
pursuant to Section 4.3(a) no later than the latest date permitted by Code
Section 404 for matching contributions under the Qualified Plan with respect to
each Plan Year thereunder (or such later date that the need for a matching
contribution is determined).

4.4 Fee Deferrals. With respect to any Plan Year, a Director may irrevocably
elect to defer, on a pre-tax basis, 50% or 100% of his Director Fees payable for
that Plan Year.

4.5 RSU Deferrals. An Eligible Employee or a Director may elect to defer the
receipt of payment for any Restricted Stock Unit Grant. Notwithstanding the
foregoing, the amount of an Eligible Employee’s Restricted Stock Unit Grant
eligible for deferral shall not exceed the restricted stock unit value reduced
by the amount necessary to satisfy the tax due for FICA with respect to such
Restricted Stock Unit Grant.

4.6 PSU Deferrals. An Eligible Employee or Director may elect to defer the
receipt of payment for any Performance Share Unit Grant. Notwithstanding the
foregoing, the amount of an Eligible Employee’s Performance Share Unit Grant
eligible for deferral shall not exceed the restricted stock unit value reduced
by the amount necessary to satisfy the tax due for FICA with respect to such
Performance Share Unit Grant.

ARTICLE 5

DEFERRAL ELECTION TIMING RULES

5.1 Salary Deferrals.

(a) General Rule. An election to defer Eligible Base Salary shall be made prior
to the calendar year in which the Eligible Base Salary is earned. The Plan
Administrator shall provide a Deferral Form and notify each Eligible Employee of
the applicable election period and deadline for filing such election.

(b) Newly Eligible Employees. In the case of an Employee who is hired during a
Plan Year and who the Compensation Committee determined, in its sole discretion,
is an Eligible Employee pursuant to Section 3.1(e) hereof, an election to defer
Eligible Base Salary must be made within 30 days after the later of (i) the date
the Eligible Employee begins employment, and (ii) the date the Compensation
Committee has taken action to authorize the Employee’s eligibility. Such an
election is effective only with respect to Eligible Base Salary earned with
respect to the payroll period starting on or after the election becomes
irrevocable as set forth in Section 5.6 hereof.

 

7



--------------------------------------------------------------------------------

5.2 Bonus Deferrals.

(a) General Rule. An election to defer an Eligible Bonus must be made prior to
the calendar year in which the Eligible Bonus is earned. The Plan Administrator
shall provide a Deferral Form and notify each Eligible Employee of the
applicable election period and deadline for filing such election.

(b) Performance-Based Compensation. If all or any portion of an Eligible Bonus
is separately identifiable as “performance-based compensation,” as defined by
Treas. Reg. § 1.409A-1(e), then the Bonus Deferral election with respect to that
Eligible Bonus (or portion thereof) may be made at a later date, as determined
by the Plan Administrator, that is at least six months before the end of the
performance period, provided that such an election may not be made after the
amount of such Eligible Bonus has become readily ascertainable.

(c) Newly Eligible Employees. An Eligible Employee in his first year of
employment may not elect to defer any Eligible Bonus that is earned in such
year.

5.3 Fee Deferrals.

(a) General Rule. An election to defer Directors Fees shall be made prior to the
Plan Year in which the Directors Fees are earned. The Plan Administrator shall
provide a Deferral Form and notify each Director of the applicable election
period and deadline for filing such election.

(b) Newly Eligible Directors. In the case of a Director in his first year of
service as a Director, an election to defer Directors Fees may be made within 30
days after the Director begins service; provided that such new Director was not
eligible to participate in a plan of the Company’s that is to be aggregated with
the Plan under Treasury Regulations Section 1.409A-1(c)(2). Such an election is
effective only with respect to Directors Fees earned after the election.

5.4 RSU Deferrals. An election to defer receipt of payment of a Restricted Stock
Unit Grant shall be made prior to the calendar year in which the Restricted
Stock Unit Grant is made. The Plan Administrator shall provide a Deferral Form
and notify each Eligible Employee and Director of the applicable election period
and deadline for filing such election.

5.5 PSU Deferrals. An election to defer receipt of payment of a Performance
Share Unit Grant shall be made at a date, as determined by the Plan
Administrator, that is at least six months before the end of the performance
period, provided that such an election shall not be made after the amount
payable under such Performance Share Unit Grant has become readily
ascertainable. The Plan Administrator shall provide a Deferral Form and notify
each Eligible Employee and Director of the applicable election period and
deadline for filing such election.

5.6 Deferral Forms; Irrevocability. All Deferral Forms must be timely filed,
recorded or otherwise made in the manner prescribed by the Plan Administrator.
An Eligible Employee or Director may change a prior election up to the date
established under this Article 5. However, from and after the last date
permitted for making such elections, all deferral elections pursuant to this
Article 5 shall be irrevocable, except as provided in Article 8.

5.7 Rolling Elections. A Deferral Form for Deferrals, Fee Deferral, a RSU
Deferral or a PSU Deferral for a Plan Year shall not apply to subsequent Plan
Years unless the Plan Administrator specifically approves otherwise pursuant to
such procedures and limitations as it deems appropriate. Unless the Plan
Administrator has specifically approved otherwise in accordance with the
previous sentence, if no Deferral Form is filed in accordance with Section 5.6
hereof for a given Plan Year, no deferrals shall be made for such Plan Year.

 

8



--------------------------------------------------------------------------------

ARTICLE 6

ACCOUNTS

6.1 Accounts. The Plan Administrator shall establish an Account for each
Participant to reflect Salary Deferrals, Bonus Deferrals, Matching Allocations,
Fee Deferrals, RSU Deferrals, and PSU Deferrals, if any, made for the
Participant’s benefit together with any adjustments for income, gain or loss and
any payments from the Account. The Accounts are established solely for the
purposes of tracking Salary Deferrals, Bonus Deferrals, Matching Allocations,
Fee Deferrals, RSU Deferrals, PSU Deferrals, and any income adjustments thereto.
The Accounts shall not be used to segregate assets for payment of any amounts
deferred or allocated under the Plan.

6.2 Crediting of Accounts. Salary Deferrals shall be credited as of the end of
each payroll period, and Bonus Deferrals, RSU Deferrals, and PSU Deferrals shall
be credited as of the date on which the Bonus, RSU Grant, or PSU Grant would
otherwise be paid. Fee Deferrals shall be credited, based on the Fair Market
Value of a share of Company common stock on the applicable crediting date as
follows:

(a) Directors Fees that a Participant elects to defer for such year which would
have otherwise been payable prior to July 1 of such year, shall be credited on
the 15th day of January of such year; and

(b) Directors Fees that a Participant elects to defer for such year which would
have otherwise been payable on or after July 1 of such year shall be credited on
the 15th day of July of such year.

6.3 Investments for Salary Deferrals, Bonus Deferrals, and Matching Allocations.

(a) Amounts credited to each Participant’s Account for Salary Deferrals, Bonus
Deferrals, and Matching Allocations shall be deemed invested, in accordance with
the Participant’s directions, in one or more deemed investment fund selections
made available under the Plan according to the procedures specified by the Plan
Administrator. If a Participant does not make investment elections with respect
to amounts credited to his Account, such amounts shall be deemed invested in the
appropriate investment fund as the Investment Committee of the Waste Management
Employee Benefit Plans may direct.

(b) A Participant shall make his deemed investment fund selections in any manner
established by the Plan Administrator, including through a website made
available for such purpose. Deemed investment selections must be made in
accordance with such procedures as are established by the Plan Administrator. A
Participant may change his deemed investment elections at any time, or may
reallocate amounts invested among the deemed investment funds available under
the Plan, subject to such procedures as are established by the Plan
Administrator.

6.4 Investments for Fee Deferrals, RSU Deferrals, and PSU Deferrals. Amounts
credited to each Participant’s Account for Fee Deferrals, RSU Deferrals, and PSU
Deferrals shall be deemed invested in Company common stock.

(a) Eligible Employee Dividends. With respect to the Accounts of Participants
who are Eligible Employees, the Company shall pay cash to such a Participant
equal to the dividends and other distributions (or the economic equivalent
thereof) that would have been payable if the RSU Deferrals and PSU Deferrals
were not so deferred and instead were issued as Company common stock. Such
amounts shall be paid at such times and in such forms as the dividends or other
distributions are paid on the Company’s common stock.

(b) Director Dividends. With respect to the Accounts of Participants who are
Directors, the Company shall credit such a Participant’s Account with an
additional number of Company stock units or fractions thereof having a Fair
Market Value on the payment date of any dividends and other distributions (or
economic equivalent thereof) that is equal to the dollar amount of dividends or
other distributions (or economic equivalent thereof) paid per share of common
stock multiplied by the number of stock units credited to the Participant’s
Account immediately before payment of such amount.

 

9



--------------------------------------------------------------------------------

(c) In the event of a Change in Control, the Plan Administrator may, in its sole
discretion, provide that accounts deemed invested in Company common stock shall
become eligible for deemed investment in the manner set forth in Section 6.3.

6.5 Expenses. Expense charges for transactions performed, or deemed to be
performed, for each Participant’s Account and any deemed investment management
fees shall be debited against each respective Account. In addition, the Plan
Administrator may designate other Plan charges and administrative expenses that
will be debited against Participants’ Accounts.

6.6 Statements. The Plan Administrator (or its designee) shall provide the
Participant with access to a statement of such Participant’s Account reflecting
the deemed income, gains and losses (realized and unrealized), amounts of
deferrals and distributions with respect to such Account.

ARTICLE 7

VESTING

Subject to the provisions of Sections 8.3 and 12.6, a Participant shall at all
times have a fully vested and nonforfeitable right to all Salary Deferrals,
Bonus Deferrals, Matching Allocations, Fee Deferrals, RSU Deferrals, and PSU
Deferrals, if any, credited to the Participant’s Account, adjusted for deemed
income, gain and loss attributable thereto.

ARTICLE 8

DISTRIBUTION OF ACCOUNTS

8.1 Election as to Time and Form of Payment.

(a) Form of Payment. When making an initial deferral election, a Participant
must elect, on the initial Deferral Form, the form of payment for the amounts
credited to the Participant’s Accounts. Participants may elect one of the
following forms of payment:

(i) three annual installment payments commencing on the Payment Commencement
Date,

(ii) five annual installment payments commencing on the Payment Commencement
Date,

(iii) ten annual installment payments commencing on the Payment Commencement
Date, or

(iv) a single lump sum payment to be made on the Payment Commencement Date.

If a Participant does not make an election as to the form of payment with
respect to all or any portion of his Account, distribution of that portion of
his Account shall be made in a single lump sum payment on the Payment
Commencement Date. Payments from a Participant’s Account related to Deferrals
may be in cash or in property, as determined by the Plan Administrator or the
trustee of any existing trust from which payment is made. Payments of a
Participant’s Account related to RSU Deferrals and PSU Deferrals shall be paid
in Company common stock except to the extent otherwise provided by Section 6.4.

(b) Scope of Elections.

(i) All Prior Plan elections remain applicable in accordance with the terms of
the Prior Plan except as set forth in Section 8.2 hereof, including, without
limitation, the election to defer any Bonus for calendar year 2013 payable in
2014.

 

10



--------------------------------------------------------------------------------

(ii) All elections pursuant to Section 8.1(a) shall be made in accordance with
procedures and rules established by the Plan Administrator. The election under
Section 8.1(a) shall remain in effect with respect to all Deferrals, RSU
Deferrals, and PSU Deferrals credited to a Participant’s Account while the
Participant participates in the Plan in accordance with Section 3.1 hereof;
provided, however, that the Compensation Committee may, in its sole discretion,
permit a Participant to elect, on a Deferral Form, an alternative form of
payment effective for Plan Years beginning after the year in which the Deferral
Form becomes irrevocable pursuant to Section 5.6 hereof.

8.2 Distributions to Specified Employees. Notwithstanding any provision in the
Plan, the Prior Plan or any deferral election to the contrary (other than a
deferral election under the Prior Plan specifying a payment date subsequent to
the Payment Commencement Date), distributions to Specified Employees shall
commence on the first business day of the calendar month six months after the
month in which the Participant has a Separation from Service (the “Payment
Commencement Date”). Any delayed distributions shall be credited with any deemed
investment gains or losses that would otherwise apply to the Account pursuant to
Section 6.2 during the six month period.

8.3 Permitted Acceleration of Payment. Except as provided in this Section 8.3,
neither a Participant nor the Company may revoke an existing deferral election,
or modify an existing payment election.

(a) Limited Cash-Outs. In the event that when a Participant dies, terminates
employment, or otherwise becomes entitled to payment of his Account hereunder,
the balance of the Account (together with any other accounts under plans
required to be aggregated with the Plan under Treasury Regulation
Section 1.409A-1(c)(2)) is less than the applicable dollar amount under Code
Section 402(g)(1)(B), the Participant’s Account shall be paid out in a single
lump sum during the calendar quarter beginning after the triggering payment
event regardless of the Participant’s payment election.

(b) Unforeseeable Emergency. Revocation of elections for Salary Deferrals, Bonus
Deferrals, RSU Deferrals, PSU Deferrals and/or Fee Deferrals and payments of
Account balances may be made under the conditions described in Section 8.5,
regardless of the Participant’s deferral or payment election.

(c) Plan Termination. Payment of a Participant’s Account may be made under the
conditions described in Section 10.1, regardless of the Participant’s payment
election.

(d) Cancellation of Deferral Due to Disability. A Participant may cancel his
Salary Deferral, Bonus Deferral, RSU Deferral, PSU Deferral and/or Fee Deferral
for a Plan Year by the 15th day of the third month following the date the
Participant incurs a Disability.

(e) Offsets for Debts to Company. The Plan Administrator may accelerate the
payment time or schedule of a Participant’s Account hereunder as satisfaction of
the Participant’s debt to the Company, provided the debt is incurred in the
ordinary course of the Participant’s employment relationship, the entire amount
of the reduction does not exceed $5,000 in any Plan Year and the reduction is
made at the same time and in the same amount as the debt otherwise would have
been due and collected from the Participant.

(f) Bona Fide Disputes. The Plan Administrator may accelerate the time or
schedule of a Participant’s payment of his Account hereunder, or portion
thereof, where the accelerated payment occurs as part of a settlement between
the Participant and the Company of an arm’s length, bona fide dispute as to the
Participant’s right to the deferred amount. Such accelerated payment must
reflect at least a 25 percent reduction in the value of the amount that would
have been payable had there been no dispute as to the Participant’s right to the
payment.

 

11



--------------------------------------------------------------------------------

8.4 Death.

(a) If a Participant dies before payment or complete distribution (in the case
of installment payments), all amounts credited to the Participant’s Account
shall be paid to the Participant’s Beneficiary in a lump sum during the calendar
year beginning after the Participant’s death.

(b) A Participant may designate a Beneficiary by notifying the Plan
Administrator in writing, at any time before Participant’s death, on a form
prescribed by the Plan Administrator for that purpose. A Participant may revoke
any Beneficiary designation or designate a new Beneficiary at any time without
the consent of a Beneficiary or any other person. If no Beneficiary is
designated or no Beneficiary survives the Participant, payment shall be made to
the Participant’s surviving spouse, or, if none, to the Participant’s estate.

8.5 Unforeseeable Emergency. If a Participant experiences an unforeseeable
emergency, the Participant may cease his Salary Deferrals, Bonus Deferrals, RSU
Deferrals, PSU Deferrals and Fee Deferrals and/or receive a distribution of only
that portion, if any, of the Participant’s Account that the Plan Administrator
determines is necessary to satisfy such emergency, including any amounts
necessary to pay any income taxes reasonably anticipated to result from the
distribution. A Participant requesting to cease deferral elections and/or take a
distribution due to an unforeseeable emergency shall apply for the distribution
in writing using a form prescribed by the Plan Administrator for that purpose
and shall provide such additional information as the Plan Administrator may
require. For purposes of the Plan, an “unforeseeable emergency” means a severe
financial hardship resulting from:

(a) Illness or accident of the Participant, his spouse, Beneficiary or a
dependent of the Participant;

(b) Loss of Participant’s property due to casualty; or

(c) Any other similar extraordinary and unforeseeable circumstance arising from
events beyond the Participant’s control that constitutes an unforeseeable
emergency within the meaning assigned that term by Code Section 409A.

8.6 Taxes. Federal income tax withholding and other applicable withholding taxes
with respect to an Account shall be deducted from such Account. All taxes that
the Plan Administrator determines are required to be withheld from any payments
made pursuant to this Article 8 shall be withheld.

ARTICLE 9

PLAN ADMINISTRATION

9.1 Plan Administration and Interpretation. The Plan Administrator shall oversee
the administration of the Plan. The Plan Administrator shall have complete
control and authority to determine the rights and benefits and all claims,
demands and actions arising out of the provisions of the Plan of any
Participant, Beneficiary, deceased Participant, or other person having or
claiming to have any interest under the Plan. Benefits under the Plan shall be
paid only if the Plan Administrator decides in its discretion that the Eligible
Employee, Director, Participant or Beneficiary is entitled to them.
Notwithstanding any other provision of the Plan to the contrary, the Plan
Administrator shall have complete discretion to interpret the Plan and to decide
all matters under the Plan. Such interpretation and decision shall be final,
conclusive and binding on all Participants and any person claiming under or
through any Participant, in the absence of clear and convincing evidence that
the Plan Administrator acted arbitrarily and capriciously. Any individual
serving as Plan Administrator who is a Participant shall not vote or act on any
matter relating solely to himself. When making a determination or calculation,
the Plan Administrator shall be entitled to rely on information furnished by a
Participant, a Beneficiary, the Employer or a trustee (if any). The Plan
Administrator shall have the responsibility for complying with any reporting and
disclosure requirements of ERISA.

 

12



--------------------------------------------------------------------------------

9.2 Powers, Duties, Procedures. The Plan Administrator shall have such powers
and duties, may adopt such rules and tables, may act in accordance with such
procedures, may appoint such officers or agents, may delegate such powers and
duties, may receive such reimbursements and compensation, and shall follow such
claims and appeal procedures with respect to the Plan as the Plan Administrator
may establish.

9.3 Information. To enable the Plan Administrator to perform its functions, the
Employer shall supply full and timely information to the Plan Administrator on
all matters relating to the compensation of Participants, their employment,
retirement, death, Separation from Service, and such other pertinent facts as
the Plan Administrator may require.

9.4 Indemnification of Plan Administrator. The Employer agrees to indemnify and
to defend to the fullest extent permitted by law any director, officer or
employee who serves as Plan Administrator (including any such individual who
formerly served as Plan Administrator) against all liabilities, damages, costs
and expenses (including reasonable attorneys’ fees and amounts paid in
settlement of any claims approved by the Employer in writing in advance)
occasioned by any act or omission to act in connection with the Plan, if such
act or omission is in good faith.

ARTICLE 10

AMENDMENT AND TERMINATION

10.1 Authority to Amend and Terminate. Subject to Section 10.2, the Plan may be
amended, terminated or liquidated at any time by action of the Compensation
Committee or if the Company’s By-Laws or any Board committee charter provides
otherwise, by action of the Board or such other committee. If the Plan is to be
terminated and liquidated, all deferred compensation plans of the same type
under Treas. Reg. § 1.409A-1(c)(2) must also be terminated and liquidated, and
no deferred compensation plan of that same type may be established by the
Company for three years following the termination. If the Plan is terminated and
an irrevocable trust has been established (as described in Section 12.1), the
trust shall pay benefits as provided under the amended or terminated Plan.

10.2 Existing Rights. No amendment or termination of the Plan shall adversely
affect the rights of any Participant with respect to amounts that have been
credited to his Account prior to the later of the date such amendment or
termination is adopted or effective.

ARTICLE 11

CLAIMS

11.1 Rights. If a Participant or Beneficiary has any grievance, complaint or
claim concerning any aspect of the operation or administration of the Plan,
including, but not limited to, claims for benefits, the Participant or
Beneficiary shall submit the claim in accordance with the procedures set forth
in this Article 11.

11.2 Procedure. Claims for benefits under the Plan may be filed in writing with
the Plan Administrator on a form or in such other written documents as the Plan
Administrator may prescribe. The Plan Administrator shall furnish to the
claimant written notice of the disposition of a claim within 90 days after the
claim therefor is filed; provided, however, that if special circumstances
require an extension of time for processing the claim, the Plan Administrator
shall furnish written notice of the extension to the claimant prior to the end
of the initial 90-day period, and such extension shall not exceed one
additional, consecutive 90-day period. In the event the claim is denied, the
notice of the disposition of the claim shall provide the specific reasons for
the denial, citations of the pertinent provisions of the Plan, an explanation as
to how the claimant can perfect the claim and/or submit the claim for review
(where appropriate), and a statement of the claimant’s right to bring a civil
action under ERISA pursuant to mandatory arbitration following an adverse
determination on review.

11.3 Appeal. Any Participant or Beneficiary who has been denied a benefit shall
be entitled, upon request to the Plan Administrator, to appeal the denial of his
or her claim. The claimant (or his or her duly authorized representative) may
review pertinent documents related to the Plan and in the Plan Administrator’s
possession in order to prepare the appeal. The request for review, together with
a written statement of the claimant’s

 

13



--------------------------------------------------------------------------------

position, must be filed with the Plan Administrator no later than 60 days after
receipt of the written notification of denial of a claim provided above. The
Plan Administrator’s decision shall be made within 60 days following the filing
of the request for review and shall be communicated in writing to the claimant;
provided, if special circumstances require an extension of time for processing
the appeal, the Plan Administrator shall furnish written notice of the extension
to the claimant prior to the end of the initial 60-day period, and such
extension shall not exceed one additional 60-day period. If unfavorable, the
notice of the decision shall explain the reasons for denial, indicate the
provisions of the Plan or other documents used to arrive at the decision and
state the claimant’s right to bring a civil action under ERISA.

11.4 Limitations. Benefits under the Plan will be paid only if the Plan
Administrator decides in its discretion that a Participant or Beneficiary is
entitled to benefits. Notwithstanding the foregoing or any provision of the Plan
or the Prior Plan to the contrary, a Participant must exhaust all administrative
remedies set forth in this Article 11 or otherwise established by the Plan
Administrator before bringing any action at law or equity. Any claim based on a
denial of a claim under the Plan or the Prior Plan must be brought no later than
the date which is two years after the date of the final denial of a claim under
Section 11.3. Any claim not brought within such time shall be waived and forever
barred.

ARTICLE 12

MISCELLANEOUS

12.1 No Funding. The Company intends that the Plan constitute an “unfunded” plan
for tax purposes and for purposes of Title I of ERISA; provided that the Plan
Administrator may authorize the creation of trusts and deposit therein cash or
other property, or make other arrangements to meet the Company’s obligations
under the Plan, and further provided that such a trust shall be established upon
a Change in Control, if none has previously been established, and the Company
shall make a contribution to such trust effective as of the date of the Change
in Control in an amount equal to the sum of the value of all Participant
Accounts (including deemed investment gains) under the Plan as of such date and
all contributions made to the Trust as of the date of the Change in Control
shall thereafter be irrevocable until all Accounts under the Plan have been paid
in full. Such trusts or other arrangements shall be consistent with the unfunded
status of the Plan, unless the Plan Administrator otherwise determines with the
consent of each Participant. In the event that such a trust or other arrangement
is established, any Matching Allocations under the Plan may be made in cash or
in property (either in part or in whole), including common stock of the Company.

12.2 General Creditor Status. The Plan constitutes a mere promise by the Company
to make payments in accordance with the terms of the Plan and Participants and
Beneficiaries shall have the status of general unsecured creditors of the
Company. Nothing in the Plan will be construed to give any employee or any other
person rights to any specific assets of the Company or of any other person.

12.3 Non-assignability. None of the benefits, payments, proceeds or claims of
any Participant or Beneficiary shall be subject to any claim of any creditor of
any Participant or Beneficiary and, in particular, the same shall not be subject
to attachment or garnishment or other legal process by any creditor of such
Participant or Beneficiary, nor shall any Participant or Beneficiary have any
right to alienate, anticipate, commute, pledge, encumber or assign any of the
benefits or payments or proceeds that he or she may expect to receive,
contingently or otherwise under the Plan.

12.4 Limitation of Participant’s Rights. Nothing contained in the Plan shall
confer upon any person a right to be employed or to continue in the employ of an
Employer, or to interfere, in any way, with an Employer’s right to terminate the
employment of a Participant in the Plan at any time, with or without cause.

12.5 Participants Bound. Any action with respect to the Plan taken by the Plan
Administrator or a trustee (if any), or any action authorized by or taken at the
direction of the Plan Administrator or a trustee (if any), shall be conclusive
upon all Participants and Beneficiaries entitled to benefits under the Plan.

12.6 Satisfaction of Claims; Unclaimed Benefits. Any payment to any Participant
or Beneficiary in accordance with the provisions of the Plan shall, to the
extent thereof, be in full satisfaction of all claims under the Plan against the
Employer, the Plan Administrator and a trustee (if any) under the Plan, and the
Plan Administrator

 

14



--------------------------------------------------------------------------------

may require such Participant or Beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect. If any Participant or
Beneficiary is determined by the Plan Administrator to be incompetent by reason
of physical or mental disability (including minority) to give a valid receipt
and release, the Plan Administrator may cause the payment or payments becoming
due to such person to be made to another person for his benefit without
responsibility on the part of the Plan Administrator, the Employer or a trustee
(if any) to follow the application of such funds. In the case of a benefit
payable on behalf of a Participant, if the Plan Administrator is unable to
locate the Participant or beneficiary to whom such benefit is payable, upon the
Plan Administrator’s determination thereof, such benefit shall be forfeited to
the Company. Notwithstanding the foregoing, if subsequent to any such forfeiture
the Participant or beneficiary to whom such benefit is payable makes a valid
claim for such benefit, such forfeited benefit shall be restored to the Plan by
the Company.

12.7 Governing Law and Severability. The Plan shall be construed, administered,
and governed in all respects under and by the laws of the State of Texas. If any
provision is held by a court of competent jurisdiction to be invalid or
unenforceable for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.

12.8 No Contract of Employment. The adoption and maintenance of the Plan shall
not be deemed to be a contract between the Company and any person or to be
consideration for the employment of any person. Nothing herein contained shall
be deemed to give any person the right to be retained in the employ of the
Company or to restrict the right of the Company to discharge any person at any
time nor shall the Plan be deemed to give the Company the right to require any
person to remain in the employ of the Company or to restrict any person’s right
to terminate his employment at any time.

12.9 Headings. Headings and subheading in the Plan are inserted for convenience
only and are not to be considered in the construction of the provisions hereof.

12.10 Number and Gender. Any reference in the Plan to the singular includes the
plural where appropriate, and any reference in the Plan to the masculine gender
includes the feminine and neuter genders where appropriate.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused these presents to be executed by its
duly authorized officer in a number of copies, all of which shall constitute but
one and the same instrument which may be sufficiently evidenced by any executed
copy hereof, this 13th day of December, 2013, but effective as of January 1,
2014.

WASTE MANAGEMENT, INC.

By: /s/ Mark Schwartz

Name: Mark Schwartz

Title: SVP HR

 

16